(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, en el caso arriba expresado la Corte de Distrito de San Juan dictó sentencia el 6 de abril de 1939 declarando con lugar la demanda y condenando a la demandada F. Gavilán & Co. a pagar cierta cantidad de dinero a la demandante apelada;
Por cuanto, F. Gavilán & Co. interpuso recurso de apelación para ante este Tribunal y con fecha 22 de mayo de 1939 solicitó se ordenase al taquígrafo transcribir la evidencia presentada en el acto del juicio;
Por cuanto, con fecha 9 de junio de 1939 dicha demandada ape-lante solicitó una prórroga de 30 días para perfeccionar su apela-ción, prórroga que venció el 11 de julio último, sin que hasta la fecha haya solicitado nuevas prórrogas ni radicado su apelación ante este Tribunal, conforme aparece de la certificación expedida por el Se-cretario de la Corte de Distrito con fecha 2 de agosto de 1939;
Por cuanto, la demandante apelada solicitó se desestimase la ape-lación por los motivos anteriormente expuestos;
Por cuanto, señalada la vista de la moción de desestimación para el día de ayer, compareció solamente el abogado de la apelada, no haciendo lo mismo el de la apelante;
Por tanto, vistos los autos de este caso y la certificación anterior-mente aludida, se desestima el recurso.